                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF IOWA
                             DES MOINES DIVISION
_____________________________________________________________________________

IN RE:                              )    Bankruptcy No. 20-00397 lmj13
                                    )    Chapter 13
Rusty J. Long and                   )
Katherine Sue Long,                 )
                                    )    STIPULATED ORDER ON
                                    )    MOTION FOR RELIEF FROM
             Debtors.               )    AUTOMATIC STAY
______________________________________________________________________________


         NOW upon consideration of the Motion for Relief From Stay filed on behalf
of Selene Finance, LP, having reviewed the file, and noting proper service of

said Motion on interested parties, further noting that the timely objection filed to
the Motion by the Debtors has been resolved pursuant to the terms of this
Stipulated Order, and having been fully advised in the premises, the Court
enters its findings of fact and conclusions of law determining that Debtors are in
default on the payments required to be made to Selene Finance, LP and
therefore Selene Finance, LP should be granted relief from the automatic stay to
foreclose its Mortgage described in Exhibit "A" attached to its Motion. In
accordance therewith, it is
         ORDERED, ADJUDGED AND DECREED that the stay afforded by 11
U.S.C. Section 362 be and hereby is modified to permit Selene Finance, LP
to enforce its rights under the Mortgage attached as Exhibit "A" to its
Motion, on the real property situated at 6101 Franklin Ave., Des Moines,
Iowa 50322 in Polk County, Iowa and legally described as follows:




# 3263188
Page 2
In re: Rusty J. Long
Bankruptcy No. 20-00397 lmj13



      PROVIDED HOWEVER, that the effectiveness of this Order shall be
stayed so long as the Debtors make payment to Selene Finance, LP in the
amount of $3,355.76 (calculated as the monthly payments of $1,001.48
for January 1, 2021 through March 1, 2021, plus $188.00 filing fee, plus
$850.00 attorneys’ fees, less $686.68 in suspense)(this cure amount is not
meant as a statement of the entire post-petition arrearage) payable in
equal monthly payments of $559.29 on or before each of April 1, 2021,
May 1, 2021, June 1, 2021, July 1, 2021, August 1, 2021 and $559.31 on or
before September 1, 2021 and they remain current of the mortgage
payments to be made to Selene Finance, LP outside of their Plan of
Reorganization for the months of April 1, 2021 and following. If Debtors
shall fail to make payment of any of the amounts described herein within
15 days of the due date for such payment then Selene Finance, LP may
file an Affidavit with this Court specifying with particularity the nature of
the default. Upon the filing of such an Affidavit of Default, or in the event
of conversion of this case to one under Chapter 7, this Order shall be

effective immediately and the automatic stay shall be annulled without
further action or Order of this Court, the fourteen day stay provided for in
Bankruptcy Rule 4001(a)(3) shall not apply, and the event shall suspend
the future operation of Bankruptcy Rule 3002.1 to the Property and

Movant, or its successors or assigns, shall not thereafter be obligated to
issue Notice of Payment Changes, or Notice of Post-petition Mortgage
Fees, Expenses and Charges, in this case, except if hereafter otherwise
ordered by the Court. In the event of the filing of an Affidavit of default
Page 3
In re: Rusty J. Long
Bankruptcy No. 20-00397 lmj13



under this Order Movant shall be entitled to reimbursement of its

attorneys’ fees and costs incurred in connection with the default.

                                      _____________________________________
                                       UNITED STATES BANKRUPTCY JUDGE

Approved as to substance and form by:


__/s/ Mark D. Walz ________________________
Mark D. Walz (IS9999065)
Davis, Brown, Koehn, Shors & Roberts, P.C.
4201 Westown Parkway Suite 300
West Des Moines, IA 50266


  /s/ Samuel Z. Marks
_________________________________
Samuel Z. Marks
4225 University Ave.
Des Moines, IA 50311

Copy to:

Mark D. Walz
4201 Westown Parkway, Suite 300
West Des Moines, Iowa 50266

United States Trustee's Office
Room 793, Federal Building
210 Walnut Street
Des Moines, Iowa 50309

Carol F. Dunbar
531 Commercial Street, Suite 500
Waterloo, IA 50701

Samuel Z. Marks
4225 University Ave.
Des Moines, IA 50311
# 3263188
